     Case 3:19-cv-00115-MMD-WGC Document 33 Filed 06/16/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     RAYMOND JACKSON,                                   Case No. 3:19-cv-00115-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                  Defendants.
10

11
            This is a civil rights case involving Plaintiff Raymond Jackson, who is in custody at
12
     the Northern Department of Corrections. Before the Court is Plaintiff’s objection (ECF No.
13
     24) to United States Magistrate Judge William G. Cobb’s minute order (ECF No. 22). For
14
     the following reasons, the Court overrules Plaintiff’s objection. 1
15
            Magistrate judges are authorized to resolve pretrial matters subject to district court
16
     review under a “clearly erroneous or contrary to law” standard. 28 U.S.C. § 636(b)(1)(A);
17
     Fed. R. Civ. P. 72(a) (a “district judge . . . must consider timely objections and modify or
18
     set aside any part of the order that is clearly erroneous or is contrary to law”); see also LR
19
     IB 3-1(a) (“A district judge may reconsider any pretrial matter referred to a magistrate judge
20
     in a civil or criminal case under LB IB 1-3, when it has been shown the magistrate judge’s
21
     order is clearly erroneous or contrary to law.”). A magistrate judge’s order is “clearly
22
     erroneous” if the court has a “definite and firm conviction that a mistake has been
23
     committed.” See United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). “An order
24
     is contrary to law when it fails to apply or misapplies relevant statutes, case law, or rules
25
     of procedure.” Jadwin v. County of Kern, 767 F. Supp. 2d 1069, 1110-11 (E.D. Cal. 2011)
26

27
            1Defendants   have not responded.
28
     Case 3:19-cv-00115-MMD-WGC Document 33 Filed 06/16/20 Page 2 of 2


1    (quoting DeFazio v. Wallis, 459 F. Supp. 2d 159, 163 (E.D.N.Y. 2006)). When reviewing

2    the order, however, the magistrate judge “is afforded broad discretion, which will be

3    overruled only if abused.” Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D.

4    Cal. 2007). The district judge “may not simply substitute its judgment” for that of the

5    magistrate judge. Grimes v. City & County of San Francisco, 951 F.2d 236, 241 (9th Cir.

6    1991) (citing United States v. BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988)).

7           In Judge Cobb’s minute order, he vacated and had stricken from the docket an

8    inmate early mediation conference scheduled for September 1, 2020 (ECF No. 18) and

9    an order setting a 90-day stay report (ECF No. 19). (ECF No. 22.) Judge Cobb found that

10   an early mediation conference previously occurred on March 3, 2020. (Id.; see also ECF

11   No. 14).) Plaintiff argues that “it is a fact that it happened,” therefore “to order it being

12   stricken as though it never happened would be an abuse of this Court[‘]s discretion.” (ECF

13   No. 24.) Plaintiff appears to have mistakenly believed that Judge Cobb struck the March

14   3, 2020 early mediation conference from the record, when in fact he had stricken the

15   conference scheduled for September 1, 2020. Otherwise, Plaintiff agrees with Judge Cobb

16   that the March 3, 2020 conference already occurred. Accordingly, the Court finds that

17   Judge Cobb has not clearly erred in the minute order (ECF No. 22).

18          It is therefore ordered that Plaintiff’s objection (ECF No. 24) is overruled.

19          DATED THIS 16th day of June 2020.

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28

                                                   2
